 I KASOWITZ BENSON TORRES LLP
     MARGARET ZTEMTANEK (SBN 23341 8)
 2     mz ie mi anek@kas ow itz. c o m
     EDWARD E. SHAPTRO (SBN 326182)
 J     e s hap   iro @kas ow itz.   co   m
     101 Califomia Street, Suite 3000
 4   San Francisco, California 9 4l I I
     Telephone: (415) 421-6140
 5   Facsimile: (415)398-5030
 6   KASOWITZ BENSON TORRES LLP
     ROBERT M. NOVICK (rno n.tc wcn)
 7     rnovick@lmsowilz.com
     I 633 Brod-dway, 21't Floor
 8 New York, New York 10019
   Telephone: (212) 506-1700
 9 Facsimile: (212) 506-1800

10   Attorneys for PlaintiffLeap Tide Capital Management,LLC

l1                                           UNITED STATES DISTRICT COURT

t2                    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

13   In re                                                 Case   No. I 8-CV-04002-CRB

t4 DIADEXUS,INC.,
                                                           (Bk. No. 16-30654-HLB    - Ch. 7)
l5                                           Debtor

t6 LEAP TIDE CAPITAL MANAGEMENT,                           STIPULATION OF DISMISSAL WITH
   LLC,                                                    PREJUDICE : ORDER
t7
                                             Plaintiff;
18                                                         Hon. Charles R. Breyer
                 VS
19
     LORI RAFIELD; LEONE PATTERSON;
20   ELIZABETH HUTT POLLARD; JAMES R.
     SULAT; JOHN J. SPERZEL; KAREN
2l   DREXLER; and JOHN T. CURNUTTE,

22                                           Defendants.

23

24

25

26

27

28

                                                                                            l8-cv-04002-cRB
                                                                                                   of D i s m i s s al
                                                                                       St ipul ati on
 1           By and through their respective undersigned counsel, PlaintiffLeap Tide Capital Management,

 2   LLC (?laintiff') and cunent and former         defendants Leone Patterson, Kenneth         C. Fang, Adeoye
 J   Olukotun, Elizabeth Hutt Pollard, James R. Sulat John J. Sperzel, John T. Cumutte, Karen Drexler and

 4   Lori Rafield ("Defendants") hereby stipulate and agree as follows:

 5           WHEREAS, the parties have agreed to a settlement ofthis matter;

 6           PLAINTIFF AND DEFENDANTS HEREBY STIPULATE, by and through their respective

 7   counsel of record, pursuant to Federal Rule     of Civil Procedure al(aXlXAXii), to dismiss the above-

 8   captioned matter with prejudice. This stipulation and dismissal terminates the above-captioned action

 9   against all parties. Each party shall bear its own costs and attomeys' fees.

10                                                    Respectfu   lly submitted,

ll   Dated: March    5,2020                           KASOWITZ BENSON TORRES LLP

t2                                                    By: /s/ Robert M. Novick
                                                          Robert M. Novick
13
                                                           1633 Broadway
t4                                                         New York, NY 10019
                                                           Telephone: 212.506.17 00
l5                                                         Facsimile: 2 12.506. I 800

t6                                                         Attorneysfor Plaintiff
t7
18   Dated: March 5,2020                              FENWICK & WEST LLP

t9                                                    By: /s/ Susan S. Muck
                                                          Susan S. Muck
20
                                                           555 California Street, 12th Floor
2l                                                         San Francisco, CA 94104
                                                           Telephone: 415.87 5.2300
22                                                         Facsimile: 4 1 5.28 1. 1 350

23                                                         Att o rney s fo r Defe ndant s

24

25

26

27

28

                                                           2                                      18-CV-04002-CRB
                                                                                            St ipul at io   n of D i s m is s al
 I         Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.

 2   Dated: March   5,2020                            KASOWITZ BENSON TORRES LLP

 J                                                    By: /s/ Robert M. Novick
                                                          Robert M. Novick
 4
                                                               1633 Broadway
 5                                                             New York, NY 10019
                                                               Telephone: 212.506.17 00
 6                                                             Facsimile: 2I2.506.1800

 7                                                             Attorneysfor Plaintiff

                                                              ISTRIC
                                                          ES D
 8
                                                         T          TC
 9             Date: March 9, 2020                     TA




                                                                                   O
                                                  S




                                                                                    U
10                                               ED




                                                                                     RT
                                                                          DERED
                                             UNIT

ll                                                            O OR
                                                      IT IS S




                                                                                            R NIA
L2


                                                                    arles R  . Breyer
                                             NO




                                                            udge Ch
13
                                                           J




                                                                                            FO
                                               RT




l4



                                                                                        LI
                                                      ER
                                                  H




                                                                                    A
l5                                                         N                            C
                                                                                 F
                                                                   D IS T IC T O
t6                                                                       R
t7
18

t9
20

2l
22

23

24

25

26

27

28

                                                               J                                     t8-cv-04002-cRB
                                                                                                 Stipulation of Dismissal
